ORDER
PER CURIAM.
On consideration of appellee’s petition for rehearing or rehearing en banc, and the response thereto, it is
ORDERED by the merits division* that the petition for rehearing is denied; and it appearing that the majority of the judges of this court has voted to grant the petition for rehearing en banc, it is
FURTHER ORDERED that appellee’s petition for rehearing en bane is granted and that the opinion and judgment of June 10, 1993, are hereby vacated. It is
FURTHER ORDERED that Stephen L. Braga, Esquire, is hereby assigned pro bono to represent appellant on this appeal and that newly-assigned counsel may file a supplemental brief within 30 days from the date of this order and appellee may file a supplemental brief within 15 days thereafter. It is
FURTHER ORDERED that the Clerk shall schedule this matter for argument before the court sitting en banc as soon as the calendar permits. Appellant pro se and counsel for appellee are directed to provide ten copies of the briefs heretofore filed to the Clerk on or before October 25, 1993.